Citation Nr: 0202616	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  00-15 278	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

Entitlement to service connection for upper respiratory 
infection (URI).

(The issue of entitlement to an initial evaluation in excess 
of 10 percent for residuals of a left femur fracture with 
traumatic arthritis will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from July 1997 to October 
1999.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The RO denied entitlement to 
service connection for URI and granted entitlement to service 
connection for residuals of a left femur fracture with 
traumatic arthritis, assigning a 10 percent evaluation 
effective October 16, 1999.

The Board is undertaking additional development on the issue 
of entitlement to an initial evaluation in excess of 10 
percent for residuals of a left femur fracture with traumatic 
arthritis pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)). When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.) After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDING OF FACT

On December 3, 2001, prior to the promulgation of a decision 
in the appeal, the appellant signed a written withdrawal of 
the appeal for entitlement to service connection for upper 
respiratory infection.


CONCLUSION OF LAW

For the issue of entitlement to service connection for upper 
respiratory infection, the criteria for withdrawal of a 
Substantive Appeal by the appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).  

In December 2001, the appellant appeared and testified at a 
hearing before the undersigned travel Member of the Board, at 
which time he submitted a written statement requesting a 
withdrawal of the URI issue.  The appellant has withdrawn the 
appeal of the denial of entitlement to service connection for 
URI and, hence, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal of this 
issue, and it is dismissed without prejudice.


ORDER

The appeal of the issue of entitlement to service connection 
for upper respiratory infection is dismissed.


		
M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


